                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CHRISTOPHER CROMARTIE, JR.,                 )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )         1:17CV980
                                             )
 NORTH CAROLINA DEPARTMENT,                  )
 OF PUBLIC SAFETY, et al.,                   )
                                             )
               Defendants.                   )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and on August 21, 2020, was served on the parties in

this action. (ECF Nos. 121, 122.) No objections were filed within the time prescribed by §

636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Defendant North Carolina Department of

Public Safety’s Motion to Dismiss, (ECF No. 108), is GRANTED.

       IT IS FURTHER ORDERED that Defendants Jonathan Floyd and Eric A. Hooks are

DISMISSED FROM THE CASE based on Plaintiff’s failure to state a claim against them

upon which relief may be granted.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment, (ECF

No. 105), is GRANTED IN ITS ENTIRETY as to Defendants William Bullard, Ronald

Covington, Jerry Ingram, Jr., Dean Locklear, Pauletta Pierce, Katy Poole, Shanice Smith, and




       Case 1:17-cv-00980-LCB-JEP Document 123 Filed 09/14/20 Page 1 of 2
Lt. Windley, and that it is GRANTED as to Defendants Travis Bridges and Michael Johnston

as to all claims except as to Plaintiff’s claim that they violated his rights through the use of

excessive force on November 23, 2016, and that the Motion for Summary Judgment is

DENIED as to Plaintiff’s excessive force claims against Defendants Travis Bridges and

Michael Johnston in their individual capacities in light of the genuine issues of material fact.

       IT IS FURTHER ORDERED that this case is STAYED in light of the current limits

on jury trials resulting from the COVID-19 pandemic, and the Parties shall file status reports

after 180 days with respect to whether the case would be ready to set for trial.

       This, the 14th day of September 2020.


                                             /s/ Loretta C. Biggs
                                             United States District Judge




      Case 1:17-cv-00980-LCB-JEP Document 123 Filed 09/14/20 Page 2 of 2
